Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 04/28/2022 have been fully considered but they are not persuasive.
The applicant argues that none of the cited references teaches the limitation as amended in claim 1.  The examiner respectfully disagrees.  Xia (figures 5-7) discloses an electronic device as claimed including a first conductive line (figure 7) comprising a first section and a second section (3 and ITO10 of figure 7) electrically connected to the first section, wherein the second section is disposed between the first section and the active region; and a second conductive line (figure 6) adjacent to the first conductive line, wherein the second conductive line comprises a third section and a fourth section (ITO5 and 3 of figure 6) electrically connected to the third section, wherein the fourth section is disposed between the third section and the active region, wherein the first section and the second section are disposed on different levels along a normal direction of the substrate (3 and ITO10 of figure 7, disposed on the insulating layer 8 and the substrate layer), the first section and the fourth section are disposed on a same level along a normal direction of the substrate (3), and the second section and the third section are disposed on a same level along a normal direction of the substrate (ITO10 and ITO5).  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 12-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xia (CN 103185999).
Regarding claim 1, Xia (figures 5-7) discloses an electronic device, comprising: 
a substrate; 
a driving circuit disposed on the substrate (see at least abstract); 
an active region disposed on the substrate; and 
a wiring group disposed on the substrate and between the driving circuit and the active area, wherein the wiring group comprises: 
a first conductive line (figure 7) comprising a first section and a second section (3 and ITO10 of figure 7) electrically connected to the first section, wherein the second section is disposed between the first section and the active region; and 
a second conductive line (figure 6) adjacent to the first conductive line, wherein the second conductive line comprises a third section and a fourth section (ITO5 and 3 of figure 6) electrically connected to the third section, wherein the fourth section is disposed between the third section and the active region, wherein the first section and the second section are disposed on different levels along a normal direction of the substrate (3 and ITO10 of figure 7, disposed on the insulating layer 8 and the substrate layer), the first section and the fourth section are disposed on a same level along a normal direction of the substrate (3), and the second section and the third section are disposed on a same level along a normal direction of the substrate (ITO10 and ITO5).
Regarding claim 2, Xia (figures 5-7) discloses wherein a portion of the first section is in direct contact with a portion of the second section.
Regarding claim 3, Xia (figures 5-7) discloses wherein a portion of the third section is in direct contact with a portion of the fourth section.
Regarding claim 6, Xia (figures 5-7) discloses wherein a width of an end of the first section (3) close to the second section is greater than a width of an end of the first section away from the second section and/or a width of an end of the second section close to the first section is greater than a width of an end of the second section away from the first section.
Regarding claim 12, Xia (figures 5-7) discloses a first connection portion and a second connection portion, wherein the first section is electrically connected to the second section through the first connection portion, and the third section is electrically connected to the fourth section through the second connection portion (portions of ITO10 and ITO5).
Regarding claim 14, Xia (figures 5-7) discloses at least an insulating layer (8) disposed between the third section and the fourth section.
Regarding claim 15, Xia (figures 5-7) discloses at least a contact via disposed in the insulating layer, wherein the third section is electrically connected to the fourth section through the contact via.
Regarding claim 16, Xia (figures 5-7) discloses wherein the fourth section (3) is exposed by the contact via (12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (CN 103185999).
Regarding claims 8-9, Xia discloses the limitations as shown in the rejection of claim 1 above.  However, Xia is silent regarding wherein a ratio of a length of the first section to a length of the second section is between 1.2 and 0.8.  Xia (figures 5-7) teaches wherein a ratio of a length of the first section to a length of the second section is between 1.2 and 0.8 and wherein the ratio of the length of the first section to the length of the second section is between 1.1 and 0.9 (at the contact areas 2 and ITO10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify length of the wirings to ensure connections between the driving circuits and the display device.
Note that the lengths disclosed by Xia is within the range of 1.1 and 0.9 as recited in claims 8-9.  Therefore, the thickness of the lengths recited in claims 8-9 would have been obvious in view of the lengths disclosed by Xia (See In re Malagari, 499 F.2d 197, 182 USPQ 549 (CCPA 1974)).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAUREN NGUYEN/Primary Examiner, Art Unit 2871